Title: To John Adams from Ward Nicholas Boylston, 20 September 1822
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear & Hond Cousin
					Princeton Sepr 20th 1822
				
				Nothing but the want of Sight has delay’d the acknowledgement of your most kind Letter of the 24th Ultimo—it reminded me of an Inscription Cut out of the frontace piece of a Church, I went to see at Millnor viz Full, & Intire Indulgences, Granted for all Sins, Past, Present, & to come—what can I say in return—only that it is impossible I thus can say or willingly do any thing Not for a moment, could suspend, or Change the good opinion, wch. it is both my Boast, my pride, & my greatest happiness to hold a share in your kind affections towards me—the few old attachments I have left me fasten more, & more strongly to me the older I grow, and as the links break off—my attachmts. to life are shortend with them—your Days I hope will be yet lengthend with as much comfort to your self—as it certainly will be of solace & happiness to me—I regret however that I have now no promise of seeing you here this Autumn. Mr Secretary Adams has written me, that his engagements are such at Washington as to leave him no hopes of being able to leave it, before next Season—before then what Events may beset us—neither of us can foretell—I hope you have not suffer’d so much from Drought as the Towns in this vicinity—The springs have never been so low for many years—& I never saw the earth so much burnt up since I own’d this place—tho’ I do not suffer’d so greatly as they have done in the towns North, South, & East of me—yet I have been obliged to send my grain Nine miles to Mill & wait a Week for my grist—many of the manufactories, which depended on water power to carry them on, now stand Still—There is however great Cause of thankfullness—all our Grain in every direction has been well got in, & in abundance—Corn is safe from early frost, & that likewise is of good Quality—yours Crops I hope deserve the same Character—I have been a Constant indweller at in Princeton since my return from Quincy except a few miles excursions on Bussiness, which could not be avoided—I have nearly finish’d all the Building Intended—my Farm House is completed & occupied a month ago—I wish you could See it the Cellar is as much visited from its size & convenience as the Heidelburgh Tun—in Germany—its dimensions is are 50 feet square & 15 feet deep, with a costly passage way—into it—Ten feet wide, with Bisin’s for Potatoes, & upper Room for other vegetables—of the former I have about 27,000 Hills yet to dig—I am satisfied we have no substitute for Corn truly better—Rootabaga &  to the contrary—notwithstanding all the encomius & recommendations of agricultural Societies—my own experiments wth them has fully satisfied my mind, at least on my farm that they are very inferior to Potatoes—My Barn is nearly full of excellent Hay—about 146 Tons—my second mowings would have been considerable, had the season been favourable—My Health I think is improving, and Mrs Boylston’s severe affliction in her Face by Ague is relieved, & she is recovering her Strength & spirits—I hope all at Quincy that is you & your Family have enjoy’d uninterrupted Health thro’ the Summer—an article I saw in the News papers mentions a Whale haveing made you a Visit at mount Wallaston—I think as Lord of the manor you ought to have received the full benefit of his Visit—I hope at least you shard some part—besides seeing it—Mrs Boylston desires her affectionate respects to you, & unites in her kind regards to the Ladies Judge Adams & the young Cantabs—who I suppose are now with you—& am My Dear Cousin, / most truely yours—Ward Nichs Boylston
			